Opinion of the Court
Per Curiam:
Pursuant to his pleas of guilty, the accused was convicted of a mail offense, forgery, and absence without leave, in violation, respectively, of Uniform Code of Military Justice, Articles 134, 123, and 86, 10 USC §§ 934, 923, 886. He was sentenced to dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for five years. As a result of the pretrial arrangement for the entry of accused’s guilty pleas, the convening authority reduced the period of confinement involved to one year, but otherwise approved the sentence. The board of review affirmed, and we granted accused’s petition for review upon the issue of the propriety of the law officer’s instructions on the sentence.
The advice, although delivered by a different law officer, is similar to that condemned by us in United States v Ellis, 15 USCMA 8, 34 CMR 454, this day decided. As the circumstances of the case indicate the existence of a fair risk of prejudice to the accused, it follows that the sentence must be set aside.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Army. A rehearing on the sentence may be ordered.